Title: From Thomas Jefferson to Elisha Watkins, 22 August 1808
From: Jefferson, Thomas
To: Watkins, Elisha


                  
                     Sir 
                     
                     Monticello Aug. 22. 08. 
                  
                  When you were here to offer me your service for the next year, we separated on the subject of price. I offered you 120. Dollars, & you asked an hundred & fifty for the year’s service. I have concluded to give you your asking of an hundred & fifty dollars, with the allowance of 600. lb of pork, & corn as usual. the emploiment the first year will be as a carpenter with 2 or 3 men under you, for work to be done for myself. the paling a large inclosure of garden & orchard, building some granaries & other work of that kind would be the most wanted. if you think proper to engage and will write me so affirmatively within a week or two, this letter shall be binding on me. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. There is a good house with two rooms, which needs only a little repair for you to live in.
                  
               